United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 24, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-40633
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JAVIER ORTIZ-AROZENA,
                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 1:01-CR-239-ALL
                      --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender has moved for leave to withdraw

from representation of Javier Ortiz-Arozena and has filed a brief

in accordance with Anders v. California, 386 U.S. 738 (1967).

Ortiz-Arozena has filed a response in which he challenges the

sentence imposed following his guilty plea to illegal reentry,

which was the violation resulting in the revocation of his

supervised release.   Ortiz does not challenge the validity of the

revocation proceeding or the sentence imposed.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40633
                                -2-

     Our independent review of the brief, Ortiz-Arozena’s

response, and the record discloses no nonfrivolous issue for

appeal.   Accordingly, the motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and this appeal is DISMISSED.   See 5TH CIR. R. 42.2.